         Case 1:16-cr-00221-KPF Document 269 Filed 01/06/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------                  x
                                                    :
 UNITED STATES OF AMERICA
                                                    :   PRELIMINARY ORDER OF
                - v. -                                  FORFEITURE AS TO
                                                    :   SUBSTITUTE ASSETS
 ILYA KOGAN,
                                                    :   S2 16 Cr. 221 (KPF)
                               Defendant.
                                                    :
 ---------------------------------                  x


               WHEREAS, on or about February 14, 2018, ILYA KOGAN (the “Defendant”),

and another, was charged in a two-count Superseding Indictment, S2 16 Cr. 221 (RWS) (the

“Indictment”), with conspiracy to commit health care fraud, in violation of Title 18, United States

Code, Section 1349 (Count One); and health care fraud, in violation of Title 18, United States

Code, Section 1347 and 2 (Count Two);

               WHEREAS, on or about March 16, 2018, the Defendant pled guilty to Counts One

and Two of the Indictment, pursuant to a plea agreement with the Government wherein the

Defendant admitted the forfeiture allegation with respect to Counts One and Two of the Indictment

and agreed to forfeit, pursuant to Title 18, United States Code, Section 982(a)(7), a sum of money

equal to $1,297,000 in United States currency, representing the amount of proceeds traceable to

the commission of the offenses charged in Counts One and Two of the Indictment;

               WHEREAS, on or about March 19, 2018, the Court entered a Consent Preliminary

Order of Forfeiture/Money Judgment (the “Order of Forfeiture”), imposing a money judgment

against the Defendant in the amount of $1,297,000.00 (the “Money Judgment”), representing the



                                                1
          Case 1:16-cr-00221-KPF Document 269 Filed 01/06/21 Page 2 of 4




amount of proceeds traceable to the offenses charged in Counts One and Two of the Indictment

that the Defendant personally obtained (D.E. 183);

                WHEREAS, to date, the entire Money Judgment against the Defendant remains

unpaid;

                WHEREAS, as a result of acts and omissions of the Defendant, the Government,

despite its exercise of due diligence, has been unable to locate or obtain the remaining proceeds of

the offenses charged in Counts One and Two of the Indictment;

                WHEREAS, the Government has identified the following specific asset in which

the Defendant has an ownership interest:

                     a. 124 Stanie Brae Dr., Watchung, New Jersey 07069 recorded as Block 1004,
                        Lot 6 in Somerset County, City of Watchung, State of New Jersey

(the “Substitute Asset”); and

                WHEREAS, the Government is seeking the forfeiture of all of the Defendant’s

right, title and interest in the Substitute Asset;

                NOW IT IS THEREFORE ORDERED, ADJUDGED AND DECREED THAT:

                1.    All of the Defendant’s right, title and interest in the Substitute Asset is hereby

forfeited to the United States of America, for disposition in accordance with the law, subject to the

provisions of Title 21, United States Code, Section 853(n).

                2.    Upon entry of a Final Order of Forfeiture, the Substitute Asset shall be applied

towards the satisfaction of the Money Judgment entered against the Defendant.

                3.    Pursuant to Title 21, United States Code, Section 853(n)(1), Rule 32.2(b)(6)

of the Federal Rules of Criminal Procedure, and Rules G(4)(a)(iv)(C) and G(5)(a)(ii) of the

Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions, the United

                                                     2
         Case 1:16-cr-00221-KPF Document 269 Filed 01/06/21 Page 3 of 4




States shall publish for at least thirty (30) consecutive days on the official government internet

forfeiture site, www.forfeiture.gov, notice of this Preliminary Order of Forfeiture as to Substitute

Assets and provide notice that any person, other than the Defendant in this case, claiming an

interest in the Substitute Asset must file a petition within sixty (60) days from the first day of

publication of the notice on this official government internet site, or no later than thirty-five (35)

days from the mailing of actual notice, whichever is earlier.

                4.    The notice referenced in the preceding paragraph shall state that the petition

shall be for a hearing to adjudicate the validity of the petitioner’s alleged interest in the Substitute

Asset, shall be signed by the petitioner under penalty of perjury, and shall set forth the nature and

extent of the petitioner’s right, title or interest in the Substitute Asset and any additional facts

supporting the petitioner’s claim and the relief sought, pursuant to Title 21, United States Code,

Section 853(n).

                5.    The United States may also, to the extent practicable, provide direct written

notice to any person, other than the defendant, known to have an alleged interest in the Substitute

Asset, as a substitute for published notice as to those persons so notified.

                6.    Upon adjudication of all third-party interests, this Court will enter a Final

Order of Forfeiture with respect to the Substitute Asset, pursuant to Title 21, United States Code,

Section 853(n), in which all interests will be addressed.

                7.    The Court shall retain jurisdiction to enforce this Preliminary Order of

Forfeiture as to Substitute Assets, and to amend it as necessary, pursuant to Federal Rule of

Criminal Procedure 32.2(e).




                                                   3
        Case 1:16-cr-00221-KPF Document 269 Filed 01/06/21 Page 4 of 4




              8.   The Clerk of the Court shall forward four certified copies of this Preliminary

Order of Forfeiture as to Substitute Assets to Assistant United States Attorney Alexander J.

Wilson, Co-Chief of the Money Laundering and Transnational Criminal Enterprises Unit, United

States Attorney’s Office, One St. Andrew’s Plaza, New York, New York, 10007.


Dated: New York, New York
       January 6, 2021



                                               SO ORDERED:



                                               _______________________________________
                                               HONORABLE KATHERINE POLK FAILLA
                                               UNITED STATES DISTRICT JUDGE




                                              4
